Title: To George Washington from Major Christopher French, 22 July 1776
From: French, Christopher
To: Washington, George



Sir
Hartford 22d July 1776

A Letter which I saw to Captain Delaplace, directing His Majesty’s Officers, Prisoners here to send their Letters under Cover to you, occasions my troubling you with the enclos’d which I request you will direct to be sent to His Excelly Genl

Howe by the first Flag of Truce, & as I am certain there must be many Letters for me & the other Gentn here, we shall esteem it a favor if you will direct enquiry to be made of the Flags of Truce which may be sent to you; I make no doubt you will grant us this small Consolation in our Captivity, that we may have the satisfaction of hearing from our Friends.
When the Parole which I sign’d to the Committee of safety at Philadelphia was tender’d to me & I had read as far as “That I would not bear Arms against the united Colonies for twelve Months[”]; I refus’d to sign it for so long a Time but one of the Members, (Mr Morris) observing there was an alternative, vizt “unless exchang’d[”]—I agreed & sign’d it, from which it is evident that I, with Ensn Rotton & Mr McDermott who were taken with me, as also Wm Goldthorpe Private Soldier in His Majesty’s twenty second Regt & Alexr Allen private Soldier in His Majs. 45th Regt who came under the same Articles, are entitled to our enlargement on the 12th of Augst next, (at which Period our Parole expires,) for which I beg you will give Orders; I should not have presum’d to remin’d you of this Circumstance, which I know would naturally occur, but through an Apprehension that the miltiplicity of Business now on your Hands, might Occasion it to escape your Memory. I am Sir with all due Respect Your most obedt hble servt

Chris. French

